Citation Nr: 1039656	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



\





INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to June 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 rating 
decision of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, the 
case was remanded for further development.

The Veteran had filed a claim of service connection for PTSD, and 
the March 2009 Board remand characterized the issue accordingly.  
However, the record shows diagnoses of psychiatric disability 
other than PTSD.  In light of the intervening U.S. Court of 
Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the issue has been 
recharacterized to encompass such diagnoses.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

As was noted by the Board in the March 2009 remand, the Veteran's 
service personnel records show that from April 1969 to June 1970 
he was stationed in Korea, as a member of Company B, 2nd 
Battalion, 17th Infantry Regiment, 7th Infantry Division.  His 
service treatment records (STRs) are silent for complaints, 
findings, or treatment relating to psychiatric disability.

PTSD was diagnosed on April 2007 VA examination, and private and 
other VA evaluations have also found he has PTSD as a result of 
his military experiences in Korea, such as race riots (including 
witnessing a white soldier severely beaten by black soldiers).  
The Veteran is not shown to have engaged in combat with the 
enemy; the diagnoses of PTSD are based on to date uncorroborated 
stressor events.

The Veteran has identified three stressful incidents during his 
Korean service which are alleged to have resulted in PTSD:  (1) 
The death of a driver in a 5 ton tank rollover.  (2) Witnessing 
race riots and the burning of the base library at Camp Kaiser.  
(3) Finally, he reports witnessing the brick-beating of a white 
soldier , and for corroboration of such incident has submitted a 
statement from a fellow service member, G.B., who states that he 
himself sustained a broken nose in an attack by a gang of five 
black soldiers (and also that there are no records of his 
injury).  

Pursuant to the March 2009 Board remand, in April 2009, the 
Veteran was asked to clarify his accounts of the race riots which 
resulted in the burning of a base library and to specify whether 
he actually witnessed any alleged potentially verifiable stressor 
event(s).  He has not responded to the question of whether he 
actually witnessed any alleged stressor event; instead, he has 
submitted a statement from a fellow former service member 
(received in May 2009).  Notably, that statement identifies yet 
another service member (Sergeant D.Y.) who was beaten in May 
1970, sustaining a ruptured spleen, and broken ribs and collar 
bone, and also notes that the libarary was "burnt to the 
ground" on the same night.  

A September 2009 response from the service department indicates a 
search for corroborating evidence of the beating of G.B. or the 
death of a fellow service member in the truck rollover accident 
was not possible based on the information furnished.  There is no 
explanation of what additional information would be necessary to 
enable a search for corroboration of the death in the truck roll-
over accident.  A stressor verification request to the Joint 
Services Records Research Center (JSRRC) resulted in a June 2010 
response that a valid stressor (attack on Sergeant D.Y.) was not 
given for JSRRC to research and it was recommended that VA 
contact the Army Crime Records Center.  A July 2010 response from 
the Army Crime Records Center notes that the records requested 
(the May 1970 race riot, burning of a base library, and assault 
of Sergeant D.Y.) are outside of the Army crime records 40 year 
retention period.  

While evidence corroborating that there were race riots at a base 
resulting in the base library being burned to the ground may no 
longer be available from the Army Crime Records Center, it would 
appear that such events (if they occurred) should be documented 
in some military historical/archival documents, and that 
development in this matter has not been exhaustive.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The RO should be well aware 
by now that when the Board fails to return a case to the RO for 
completion of uncompleted actions ordered in a remand, and the 
Board's decision is appealed to the Court, the Court (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for completion 
of the action the Board had sought.

Finally, as noted above, this matter was previously 
developed/adjudicated as a claim seeking service connection for 
PTSD, only.  In a precedent decision issued in the interim, 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that 
the scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that the matter of service 
connection for psychiatric disability other than PTSD is part and 
parcel of a service connection for PTSD claim (and that such 
matter is before the Board unless the Veteran indicates 
otherwise).  The record shows psychiatric diagnoses of anxiety 
and depression.  As the RO has not developed or adjudicated the 
matter of service connection for such diagnoses, this must be 
done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for psychiatric disability 
other than PTSD, the RO should send the 
Veteran a letter providing him all VCAA-
mandated notice, and afford him and his 
representative the opportunity to respond.  
The Veteran should also be advised of what 
additional information is needed to seek 
corroboration of his alleged stressor event 
of a serviceman in his unit being killed in a 
truck roll-over, and afforded opportunity to 
provide such information.

2.  The RO should obtain any additional 
available information on Sergeant D.Y. (ask 
the Veteran whether D.Y. served in the 
Veteran's unit) and arrange for exhaustive 
development to corroborate both the attack on 
Sergeant D.Y. and the burning of the base 
library (on the same day).  If the Veteran 
provides the additional information deemed 
necessary, corroboration of the alleged death 
of a fellow serviceman in a truck roll-over 
accident should also be sought.  If JSRRC is 
unable to corroborate whether such events 
took place, the RO must seek corroboration 
from all other possible alternate sources.  
If an alternate source for such information 
cannot be identified, the RO must obtain 
certification (from the Department of Defense 
if need be) that there are no available 
military documents from which it can be 
determined whether or not a base library was 
burned to the ground during race riots at 
Camp Kaiser, Korea in September, October or 
November 1969 or in May 1970.  

3.  The RO should then make a formal 
determination as to which (if any) of the 
Veteran's alleged stressor events is 
corroborated, and then arrange for a VA 
psychiatric examination of the Veteran to 
determine whether he has any psychiatric 
disability that is etiologically related to 
his service, and specifically whether he has 
PTSD (or other psychiatric disability) 
resulting from a stressor event in service.  
The RO must advise the examiner of the 
specific alleged stressor event in service, 
if any, that was determined to be 
corroborated.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examination and 
the report thereof must be in accordance with 
DSM-IV.  The examiner must explain the 
rationale for all opinions given.  If it is 
determined that the Veteran was exposed to a 
stressor event in service, but does not meet 
the criteria for a diagnosis of PTSD or if 
the PTSD is determined to have resulted from 
a pre/or postservice stressor event, the 
explanation of rationale should explain such 
findings in detail.

4.  The RO should readjudicate the matter of 
service connection for a variously diagnosed 
psychiatric disability to include PTSD.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

